DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on April 6, 2021.  As directed by the amendment: claim(s) 1 and 13 have been amended, claim(s) 12 have been cancelled, and no claim(s) have been added. Thus, claims 1-11 and 13-20 are currently pending in the application.
Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. The applicant principally argues that the prior art Stivoric doesn’t teach the newly amended claims. The examiner respectfully disagrees. While Stivoric doesn’t explicitly say the words “adhesively coupled” the prior art details that the power source and the sensors can be mounted on with adhesive which is synonymous with adhesively coupled or integrally with adhesive which also inherently requires an adhesive coupling. Therefore, Stivoric teaches both the power source and the sensors . 
Priority
This application claims foreign priority to both DKPA 2005 00354 and DKPA 2005 01748; however, the applicant has not perfected this priority date by submitting the required foreign priority documents.  Therefore, this application only has an established priority date of 03/09/2006 based on the foreign documents that have been submitted.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-7, 13, 15-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric (US 2005/0245839 A1)  which claims priority to provisional filed on 3/22/2004.
Regarding claim 1, Stivoric discloses a sensor assembly adapted to be attached to the body surface of a mammal (e.g. Fig 7:55; [0002]), comprising: a sensor circuit including a plurality of electrical components, the sensor circuit having a proximal portion and a distal portion (e.g. Fig 7:120/125/168 [0135]), the proximal portion of the sensor circuit configured to couple to the body surface of the mammal (e.g. [0135]); at least one power source for powering at least one of the plurality of electrical components (e.g. [0135]); an adhesive device including at least one adhesive for attaching the sensor assembly to the body surface of the mammal (e.g. Fig 7:300 [0134]-[0135]), wherein a portion of the adhesive device extends distal to the distal portion of the sensor circuit, the adhesive device being coupled to, and contacting, the at least one power source in a first contact area and being coupled to, and contacting, the sensor circuit in a second contact area, wherein the coupling between the adhesive device and the power source resists greater pull force than does the coupling between the adhesive device and the sensor circuit (e.g. [0134]-[0135] Fig 7); and a housing at least partially containing the sensor circuit, the housing having a recess adapted to receive the at least one power source; wherein the first contact area is less than the second contact area (e.g. [0134]-[0135] Fig 7). Stivoric is silent regarding the adhesive device being adhesively coupled to, and contacting, the at least one power source in a first contact area and being adhesively coupled to, and contacting the sensor circuit in a second contact area wherein the adhesive coupling between the adhesive device and 
However Stivoric explicitly states in [0135] that the power source and sensors can be mounted on or integral to the adhesive of the device. Whether or not the power source or the sensors are mounted or integral both applications of the power source and sensors to the adhesive device requires an adhesive coupling. Hence, there are only 4 possible options for this configuration: (1) both the power source and the sensors mounted, (2) both the power source and the sensors integral, (3) the power source mounted and the sensors integral or (4) the power source integral and the sensors mounted.
Therefore, it would have been obvious to try one of the finite combinations to one of ordinary skill in the art to make the power source integral with the adhesive and mounting the sensors to the adhesive as the types of sensors utilized can be alternatives or additional sensors to be utilized on the user as detailed in [0135]. As any configuration of the device with sensors will require a power source; however, the type of sensors may need to be swapped dependent on the user. This configuration would inherently meet the limitation wherein the adhesive coupling between the adhesive device and the power source resists greater pull force than does the adhesive coupling between the adhesive device and the sensor circuit. "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to 
Regarding claim 2, Stivoric discloses wherein the housing is formed of a proximal housing part (e.g. [0134]-[0135] Fig 7:100) and a distal housing part (e.g. [0134]-[0135] Fig 7:95).
Regarding claim 3, Stivoric discloses wherein the adhesive is applied to the distal side of the housing and the distal side of the at least one power source (e.g. Fig 7:95; [0135] lines 24-26).
Regarding claims 4 and 5, Stivoric discloses wherein at least one transducer is attached to a proximal surface of the proximal housing part (e.g. [0135] lines 1-6 Fig 7B:125/120).
Regarding claims 6 and 7, Stivoric discloses wherein at least one electrical contact is provided in the distal housing part providing electrical connection between the at least one power source and the electrical components (e.g. Fig 7C:122A; [0135]).
Regarding claim 13, Stivoric discloses wherein the transducer comprises a non-invasive detecting element (e.g. Fig 7:120/125/168).
Regarding claim 15, Stivoric discloses wherein there is no physical contact between the detecting element and the body surface of the mammal (e.g. [0135] Adhesive 300 connects the housing of the device with the user’s body surface.).
Regarding claim 16, Stivoric discloses wherein the transducer comprises a detecting element selected from electrodes (polar, bipolar) (e.g. [0120]), a pressure sensor, a needle with an electrode, an accelerometer (e.g. [0243], a photo detector, a microphone (e.g. [0106]; [0135] 168), ISFET, and NTC resistor, a band gap detector, an ion membrane, an enzyme detector or a condenser.
Regarding claim 17, Stivoric discloses wherein the transducer is capable of at least one of detecting a physiological condition, influencing a physiological condition, detecting a neurological condition, and influencing a neurological condition (e.g. [0104]; [0212] the user’s condition can be determined based on the detected signals).
Regarding claim 19, Stivoric discloses a multi-sensor network comprising one or more sensor assembly according to claim 1 (e.g. [0101]; [0143]).
Regarding claim 20, Stivoric discloses a multi-sensor network comprising at least two sensor assemblies according to claim 19 suitable for measuring heart rate (e.g. [0101]; [0143]; [0166]; [0211]).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric as applied to claim 1 above, and further in view of Ransbury (US 2004/0015194 A1).
Regarding claim 8, modified Stivoric is silent regarding wherein the housing comprises a polymer surface at the second contact area
However, Ransbury discloses a multi-electrode panel system for sensing electrical activity of the heart wherein the electronic circuits may be encapsulated in a protective material such as polymer material or coating (Fig. 10B, circuits 96, protective structure 98, and par. 91). The Examiner further notes that there is no teaching in the disclosure of the instant invention nor would it have been known to one of ordinary skill in the art at the time of the invention as to why any particular polymer material for encapsulation would be preferred over any other polymer material for encapsulation, 
Therefore, it would have been known to one of ordinary skill in the art at the time of invention to modify the modified device of Stivoric to incorporate the teachings of Ransbury wherein the electronic circuits may be encapsulated in a protective material such as polymer material or coating for the purpose of protecting the electronic circuits from the outside contaminants.
Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric as applied to claim 1 above, and further in view of Tarler (US 7,206,630) and Hyde (US  2006/0173087).
Regarding claim 9, modified Stivoric is silent regarding wherein the housing comprises PolyDiMethylSiloxane (PDMS) at the second contact area.
Regarding claim 10, modified Stivoric is silent regarding wherein the adhesive device is coated with a pressure-sensitive adhesive.
Regarding claim 11, modified Stivoric is silent regarding wherein the pressure adhesive comprises hydrocolloids or foamed adhesive.
 However, Tarler discloses a similar sensor patch for collecting and monitoring ECG signals (abstract, col. 1, ln. 14-19, col. 3, ln. 25-30) and further teaches that a pressure sensitive adhesive is preferably used to adhere the electrode patch to the patient (col. 6, ln. 40-47).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a pressure sensitive adhesive to attach the sensor patch of Stivoric to the patient, as taught by Tarler.  Tarler does not explicitly teach the .  
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric as applied to claim 5 above, and further in view of Thompson (US 2002/0028991). 
Regarding claim 14, modified Stivoric is silent regarding wherein the transducer comprises an invasive detecting element.
 However, Thompson discloses a similar sensor patch with electrodes (abstract, par. 1, 18, Fig. 6-7) where the electrodes include nano spikes that penetrate the skin of the patient in order to make better electrical contact with the skin (par. 47).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the invasive electrodes of Thompson with the . 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric as applied to claim 1 above, and further in view of Ozguz (US 2002/0180605 A1).
Regarding claim 18, modified Stivoric discloses wherein the sensor assembly is capable of measuring electromyographic (EMG) signals, electrocardiographic (ECG) signals. Stivoric is silent regarding wherein the sensor assembly is capable of measuring electroencephalography (EEG) signals.
However, Ozguz discloses a wearable biomonitor with flexible thinned integrated circuit wherein the sensor assembly is capable of measuring electroencephalography signals (e.g. [0017]; [0044] claim 32) as well as electromyographic (EMG) signals, electrocardiographic (ECG) signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Stivoric to incorporate the teachings of Ozguz wherein the sensor assembly is capable of measuring electroencephalography (EEG) signals as it is well known in the art to measure all three of these signals together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								April 10, 2021
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792